 1
                                  UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
                                                     ***
 4
      MICHAEL MCDONALD,                                     Case No. 2:18-cv-02271-GMN-BNW
 5
                             Plaintiff,
 6                                                          ORDER
            v.
 7
      CITY OF LAS VEGAS, et al.,
 8
                             Defendants.
 9
10

11          Presently before the court is plaintiff Michael McDonald’s application to proceed in forma

12   pauperis (ECF No. 1). At the time the application was filed, it appears McDonald was

13   incarcerated. Based on his recent notice of change of address (ECF No. 6), it appears McDonald

14   is no longer incarcerated. Given this change in circumstances, the court will require McDonald to

15   file an updated application to proceed in forma pauperis that reflects his current situation.

16          IT IS THEREFORE ORDERED that plaintiff Michael McDonald’s application to proceed

17   in forma pauperis (ECF No. 1) is DENIED without prejudice.

18          IT IS FURTHER ORDERED that the clerk of court must send McDonald a courtesy copy

19   of the application to proceed in forma pauperis for non-prisoners, along with the accompanying

20   instructions.

21          IT IS FURTHER ORDERED that by October 4, 2019, McDonald must (1) complete and

22   file the application to proceed in forma pauperis for non-prisoners, or (2) pay the $400 filing fee.

23   Failure to comply with this order will result in a recommendation that this case be dismissed

24   without prejudice.

25          DATED: September 4, 2019

26

27
                                                           BRENDA WEKSLER
28                                                         UNITED STATES MAGISTRATE JUDGE
